Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. The applicant has argued that Chen does not teach the second communication path being conductive regardless of the state of the switch, citing only Fig. 10. The examiner respectfully disagrees.
Looking at Chen’s Fig. 10-13 (esp. 12 & 13), it is clear that the USB controller of the device has its second communication terminal (D+ and/or D- depending upon the Fig.) also connected to integrated circuit 850 (albeit this shows a power line and not a communication line). This line going through R83 would not be rendered non-conductive by switch 870 being turned off. In addition, seeing as the switch circuit 870 is meant to be applied on the communication bus/line of Alarcon’s Fig. 1B, the applicant’s arguments are unconvincing: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Alarcon’s bus demonstrates several integrated circuits which communicate with the controller regardless of the one coming from the outside. The combination appropriately meets the limitations from previous claim 3. Therefore, the applicant’s arguments with respect to Claims 1 and 3-12 are respectfully refuted. 
The examiner considered the new information disclosure statement references. As for USPGPN 20200144678, the examiner notes that while it is a good secondary reference, the examiner prefers the Chen reference due to its connection with integrated circuit 870. The remaining references did not seem to be much better than previously discovered information.
However, the examiner does acknowledge that the node describing the placement of this third communication terminal with respect to the switch is not obvious to a person having ordinary skill in the art (one reasoning that comes to mind is that by making the location of the node with respect to the switch there, it prevents the operation of the switch [meant for external signal operation] from limiting/make less reliable the ability of the internal communication/signaling system from operating correctly; however, it would be difficult to determine whether this reasoning is hindsight reasoning or not without prior art support). Therefore, Claim 13 will be objected to for being dependent upon a rejected claim, and claim 1 would be allowed if Claim 13 were incorporated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (USPGPN 20110265806) in view of Chen et al (USPGPN 20070264983), as evidenced by Farine et al (USPGPN 20170027234), Bache et al (USPGPN 20180368474), Doyle et al (USPGPN 20200329766), and Maloney et al (USPGPN 20200383378).
Independent Claim 1, Alarcon teaches a power supply for an aerosol generation device (Fig. 1B), the power supply comprising: an internal power supply (130C’) configured to hold power supplied to a heater (146’) configured to heat an aerosol source (140, see Figs. 1A, 2A, 2B & ¶’s [46-48]); a first connector (136’, 130A’; see ¶[54], which describes wired connection with charging pack 200 for communication and ¶[72] describes wired electrical connection) connectable to an external device and including a first communication terminal (136’); a controller (170) configured to control power supply from the internal power supply to the heater and including a second communication terminal (see input from bus comm-line in Figs. 1B); a first communication path between the first communication terminal of the first connector and the second communication terminal of the controller (see bus line from 136’ to 170, which has parallel inputs/outputs).
Alarcon is silent to a switch positioned on the first communication path and configured to set the first communication path to a conductive state or a disconnected state.
Chen teaches a first communication path between the first communication terminal of the first connector and the second communication terminal of the controller (see Figs. 10-13, switch 870 is placed in the [alternatively D+ or D- depending on the Fig.] communication path between external USB connector 830 and controller 810); and a switch unit (870) positioned on the first communication path and configured to set the first communication path to a conductive state or a disconnected state (as described in ¶’s [34, 35]). Chen describes the connection of a mobile device (e.g. mobile phone) to a computer via USB for various function, where one having ordinary skill in the art understands that USB connectors are commonly used for charging mobile devices with batteries like e-cigarettes (e.g. ¶[81] of evidence Farine, ¶[147] of evidence Bache, ¶[18] of evidence Boyle, and ¶[42] of evidence Moloney) and mobile phones (Chen, see also ¶[22]). One having ordinary skill in the art understands that a USB connection like Chen’s is convenient for both users and manufacturers is it is both commonly used and standardized, which means special circuits do not have to be both designed and a supply system made for it (Alarcon does described USB charging, but only of the pack for multiple cigarettes, but in the same paragraph does leave the door open for USB charging of the individual cigarettes by the pack itself, see ¶[72] of Alarcon). Chen describes this invention is more convenient as the user of the mobile device can either select to safely disconnect the mobile device by choosing the option on the mobile device, or in a more traditional format, choose to safely disconnect the mobile device USB connection on the computer (see ¶[28]). Furthermore, one having ordinary skill in the art understands that having the switch disconnect the data line from the system serves to further improve the efficiency of the system, as leakage is not able to flow to the corresponding external contact when the switch is not connected and so any short circuiting from e.g. foreign metal would not wrongly deplete the battery (thus, this switch serves to improve the efficiency).
It would have been obvious to a person having ordinary skill in the art to modify Alarcon with Chen to provide improved convenience and efficiency.
The combination of Alarcon and Chen teaches an integrated circuit including a third communication terminal (132 is described as an integrated sensor/controller, shown as being both 132A and 132B in Fig. 1B, see ¶[72] of Alarcon); and a second communication path between the second communication terminal of the controller and the third communication terminal of the integrated circuit (see how the communication bus between 136’ and 170 is in parallel with 132A/B & 180, which is likely also an integrated circuit of Alarcon), wherein the second communication path is set in the conductive state both in a case in which the first communication path is set to the conductive state and a case in which the first communication path is set to the disconnected state (as noted by Chen’s Figs., part of the data circuit path does not turn off while another turns on, so it would apply here, see D- & D+).
Looking at Chen’s Fig. 10-13 (esp. 12 & 13), it is clear that the USB controller of the device has its second communication terminal (D+ and/or D- depending upon the Fig.) also connected to integrated circuit 850. This line going through R83 would not be rendered non-conductive by switch 870 being turned off. In addition, seeing as the switch circuit 870 is meant to be applied on the communication bus/line of Alarcon’s Fig. 1B, the applicant’s arguments are unconvincing: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the applicant’s arguments with respect to Claims 1 and 3-12 are respectfully refuted. 
Dependent Claim 3, the combination of Alarcon and Chen teaches the first connector further includes a third communication terminal, the third communication terminal of the first connector is connected to a node (bus in parallel between 136’, 170, 180, 134’, 132A, 132B, 176, 178 in Alarcon) between the first communication terminal of the first connector and the switch unit in the first communication path, the external device includes a second connector including a fourth communication terminal, in a case in which the first connector is connected to the second connector of the external device in a first direction, the first communication terminal of the first connector is connected to the fourth communication terminal of the second connector, and in a case in which the first connector is connected to the second connector of the external device in a second direction different from the first direction, the third communication terminal of the first connector is connected to the fourth communication terminal of the second connector (a USB device of Chen could be connected in that way, esp. see USB-C with the it not mattering whether the device is connected up/down unlike USB-A, with the other communication terminals being the opposite D-/D+ to the first/second terminal used in Claim 1; but it is also possible for external leads to be connected between the 4 USB leads of the external device and the mobile device in the way claimed; applicant’s claim does not make it necessary such a connection would make/not make the connection functional in terms of communication/power delivery).
Dependent Claim 4, the combination of Alarcon and Chen teaches in a case in which the external device is not connected to the first connector, the switch sets the first communication path to the disconnected state (as described by ¶’s [34, 35] of Chen).
Dependent Claim 5, the combination of Alarcon and Chen teaches the external device functions as an external power supply configured to supply power to the power supply unit, and the first connector further includes a first power supply terminal configured to receive supply of a power supply potential from the external device (Chen describes USB connection, which one having ordinary skill in the art understands USB devices contain 4 terminals, 2 for communication and 2 for power delivery, thus 1 of the 2 USB power supply terminals apply).
Dependent Claim 6, the combination of Alarcon and Chen teaches the switch unit includes an enable terminal and sets the first communication path to the conductive state in response to input of a high-level signal to the enable terminal, and in a case in which the power supply potential is supplied from the external device to the first power supply terminal of the first connector, the enable terminal of the switch unit is set at high level (as described by ¶’s [34, 35] of Chen, when the device is connected, the switch is conductive, i.e. enabled with high level, where when the USB device is connected, there is power on all four terminals, as one having ordinary skill in the art understands).
Dependent Claim 7, the combination of Alarcon and Chen teaches a first power supply path configured to supply power from the external device to the internal power supply, wherein the enable terminal of the switch unit is connected to the first power supply path (USB has these paths inherently, see the connections of 2 power paths VUSB being connected to the switches of Figs. 10-13 in Chen, where Alarcon describes explicitly charging battery in ¶’s [50,54,58,72]).
Dependent Claim 8, the combination of Alarcon and Chen teaches the switch further includes a second power supply terminal configured to receive supply of operation power, and the power supply further comprises a first power supply path configured to supply operation power from the internal power supply to the second power supply terminal of the switch (USB has these paths inherently, see connections of 2 power paths VUSB being connected to the switches of Figs. 10-13 in Chen; Alarcon states explicitly charging battery, ¶’s [50, 54, 58, 72]).
Dependent Claim 9, the combination of Alarcon and Chen teaches the switch further includes a second power supply terminal configured to receive supply of operation power, and the power supply further comprises a second power supply path configured to supply operation power from the external device to the second power supply terminal of the switch (USB has these paths inherently, see the connections of 2 power paths VUSB being connected to the switches of Figs. 10-13 in Chen; Alarcon states explicitly charging battery, ¶’s [50, 54, 58, 72]).
Dependent Claim 10, the combination of Alarcon and Chen teaches a regulator (850 of Chen, see Figs. 10-13) arranged on the second power supply path, wherein power is supplied from the external device to an input terminal of the regulator, and operation power is supplied from an output terminal of the regulator to the second power supply terminal of the switch (sends the USB_EN[able] signal to the switch unit, i.e. the power source, in Chen ¶’s [34, 35]).
Dependent Claim 11, while the combination of Alarcon and Chen are silent as to a diode arranged between the first power supply terminal of the first connector and the regulator in the second power supply path, a forward direction of the diode being a direction from the first power supply terminal of the first connector toward the regulator, to the diode, it would have been obvious to use a diode in this way to provide improved safety [current only flows in the way which was meant] and efficiency [current does not flow backwards, so the switch receives the full signal even when a pulse signal is sent, thus the power and control efficiency are improved].
Dependent Claim 12, the combination of Alarcon and Chen teaches a housing accommodating the internal power supply, the first connector, the controller, and a power supply terminal disposed in the first connector (see Figs. 1A-2B of Alarcon, which demonstrates that the circuit of Figs. 1A/1B may have a single housing in Fig. 2A & ¶[45], where Fig. 1B demonstrates that the power supply terminal 130A’, first connector 136’/130A’, internal power supply 130C’, and controller 170 are in the same housing; for further consideration Fig. 2B along with Fig. 1A demonstrates that the circuit of Fig. 1B is 100A of Fig. 1A, which is the power supply unit 130 of Fig. 2B, which is alternatively to Fig. 2A able to be removed from the liquid/aerosol reservoir part of the e-cig)
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See arguments section for reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859